Citation Nr: 1704370	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder, characterized as lumbar strain, to include as secondary to the service-connected bilateral knee disability.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for headaches and dizziness claimed as residuals of an in-service blow to the head or secondary to a service-connected laceration of the eyebrow. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2011 and December 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was most recently before the Board in December 2015.  At that time, the Board remanded the case for additional development.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Low Back

The Board remanded the claim of service connection for a low back condition to afford the Veteran a new VA examination.  The Board explained that the a May 2015 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court) directed the Board to make a determination as to whether the Veteran's lay statements regarding continuity of symptomatology are credible even though such statements alone would not support a grant of service connection.  Accordingly, the Board's December 2015 remand discussed the seemingly contradictory statements from the Veteran regarding his symptomatology and found that his statements were not contradictory and appeared credible.  As a prior VA examiner in November 2011 did not adequately consider such statements, the Board remanded for a further medical opinion. 

Upon remand, the RO attempted to arrange for a VA examination.  The examination was scheduled for April 2016.  According to the subsequent SSOC issued in April 2016, the Veteran failed to report to the examination.  The actual examination report states that the examination was cancelled, but does not state why it was cancelled.  In light of this discrepancy, the Board is not clear exactly why the examination was cancelled.  If the examination was cancelled by the RO (or scheduling facility), the Board can find no reason explaining why.  If, on the other hand, the Veteran failed to appear at the examination, as the SSOC states, it is significant that the mailing address listed in the Compensation and Pension Exam Inquiry is different from the mailing address now listed in the electronic database (VBMS) as the Veteran's current mailing address.  It is impossible for the Board to know when his mailing address changed, but this discrepancy suggests that the examination notice may have been sent to the wrong mailing address.  

In either event, the Board finds that there is still a need for a new VA examination as detailed in the prior December 2015 remand.  And, as the Board is unable to specifically determine why the Veteran did not report for the April 2016 examination, another remand is needed to attempt substantial compliance with the prior remand directives.  

Right Shoulder

The Board also finds that there was not substantial compliance with the December 2015 remand as it pertains to the right shoulder.  

In the remand, the Board explained that the RO had attempted to afford the Veteran a VA examination in August 2015, pursuant to a prior Board remand in April 2015.  The Veteran did not appear for the VA examination, but the Board found that the Veteran provided adequate cause for missing the scheduled examination.  As such, the Board remanded the matter for a new VA examination.  

As with the claimed back condition, the Veteran was scheduled for a VA examination regarding the shoulder in April 2016, but he did not report for the examination.  Again, the Board is unable to determine why he did not report to the examination, but there is an indication that the Veteran did not receive notice of the examination.  Accordingly, a further remand is needed.  

The Board recognizes that a VA examination was conducted in November 2015, one month prior to the Board's remand.  That VA examination, however, is not adequate.  

Specifically, the VA examiner stated that he was "unable to identify or locate any entries or notations in [the Veteran's] service treatment records or subsequent to his release from active military duty with regards to any complaints, symptoms, evaluation, treatment or diagnosis of the right shoulder condition."  The VA examiner reasoned that "there is simply a lack of any specific evidence to support that Veteran sustained an injury while on active military duty that has resulted in his current right shoulder condition."  The VA examiner then alluded to the Veteran's "various labor occupations over [the] last number of years subsequent to his release from active military duty including hauling trash and tearing out concrete."  Ultimately, the VA examiner concluded that "due to a lack of preponderance of medical evidence, it is less likely as not that the Veteran's current right shoulder condition is due to or the result of active military service."  

This opinion is inadequate for multiple reasons.  First, the VA examiner relied on an absence of documented evidence of an injury and symptoms during service without explaining why, as a medical matter, an absence of treatment (as opposed to symptoms) was medically significant.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Importantly in this regard, the VA examiner did not take into account the Veteran's testimony, which is relevant evidence that he first experienced a right shoulder injury and symptoms during service.  See McKinney, 28 Vet. App. at 30.  For instance, in an April 2011 statement, the Veteran wrote that he heard a pop one day during physical training in April 1994.  He went to sick bay and was told that he had a minor tear in his rotator cuff.  In his November 2011 NOD, he explained further that he was treated for a small tear after injuring his shoulder during service, and he was placed on profile for two weeks and given light duty.  He did not seek any further treatment during or since service.  

His service treatment records (STRs) do not contain any indication of such an injury, treatment, or being put on profile.  Generally, it would be expected that such events would be documented in the STRs in some manner where the Veteran specifically stated that he was treated by a doctor and was put on profile.  Such events are almost always documented in the STRs.  Because they are not, there is an inference that such events did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

However, the VA examiner did not address whether the current right shoulder condition is the type of condition that might be expected to have resulted from a minor tear of the rotator cuff approximately 21 years prior instead of a more recent onset.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, (2011).  If so, the lack of documentation may be irrelevant (as it could indicate a mistaken recollection as to his seeking treatment and being put on profile).  

Moreover, the Veteran indicates that he did not seek any further treatment during or after service.  Thus, the lack of documentation is irrelevant to this extent.  

Aside from these deficiencies, the November 2015 VA examination is inadequate because the VA examiner demanded a "preponderance of medical evidence."  This is a higher burden of proof than is needed to support a claim for VA benefits.  Congress has authorized VA to resolve a scientific or medical question in a claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  Here, the VA examiner's search for a "preponderance of medical evidence" indicates that he was demanding a greater degree of proof than was needed to reach a favorable opinion.  Furthermore, the VA examiner's phrasing suggests that he was making a legal determination regarding the probative value of the evidence instead of a purely medical determination.  This further undermines the adequacy of the opinion.  See, e.g., Sizemore v. Principi, 18 Vet. App. 264, 275 (2004).  

In short, there is still a need for an adequate VA examination, and, because there was not substantial compliance with the prior remand, this claim must again be remanded.  

Headaches and Dizziness

The Board also finds that there was not substantial compliance with the December 2015 remand as it pertains to the claimed headaches and dizziness.  

Again, as with the remanded low back and right shoulder claims, the Board's prior remand directed the RO to arrange for a VA examination.  As with those claims, a VA examination was scheduled for April 2016, but the Veteran did not appear for the examination and the Board is now unable to determine why.  Thus, a remand is needed for this reason.  

Also, as with the right shoulder, a VA examination was conducted in November 2015, one month prior to the Board's December 2015 remand.  That examination, as with the right shoulder examination, is not adequate (as the Board noted in its December 2015 remand).  The Board wishes to particularly highlight the VA examiner's finding that "there is no evidence of any neurological deficits at the time of the injury that resulted in a laceration to the left eyebrow."  The VA examiner is correct that there is no evidence of a neurological deficit on the date of the injury.  

However, the STRs contain an entry showing complaints of headaches and dizziness in June 1995, which was two years after the documented injury to the left eyebrow in May 1993.  Specifically, the Veteran completed a medical history question in June 1995 (for an unrelated purpose).  He marked "YES" to having had headaches and dizziness.  He handwrote "occasional" after headaches and "comes & goes" after dizziness.  This indicates that he was having such symptoms for some time prior to June 1995.  Thus, there is some affirmative evidence in the STRs of symptomatology in relative proximity to the initial injury.   The VA examiner did not take these facts into account.  

In short, there is still a need for an adequate VA examination, and, because there was not substantial compliance with the prior remand, this claim must again be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the relevant information in the claims file to be forwarded to a qualified examiner for an opinion addressing the claimed low back disorder.  The need for an in-person examination should be determined by the appointed examiner.  

If an in-person examination is conducted, notice of this examination must be sent to the Veteran's current mailing address.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all low back disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to consider and address the Veteran's lay assertions regarding the nature, onset, and continuity of low back symptoms.  The examiner should also consider the Veteran's reports that when he injured his back post-service, he felt a recurrence of the same symptoms he felt during service when he suffered a back strain.  The examiner should accept such statements as true and explain why this evidence makes it more or less likely that a current low back condition started during service?  

(c)  If not directly related to service on the basis of question (b), is a low back disorder proximately due to, the result of, or caused by any other medical condition(s), such as a service-connected bilateral knee disorder?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has a low back disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as a service-connected bilateral knee disorder?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  Also, arrange for the relevant information in the claims file to be forwarded to a qualified examiner for an opinion addressing the claimed right shoulder disorder.  The need for an in-person examination should be determined by the appointed examiner.  

If an in-person examination is conducted, notice of this examination must be sent to the Veteran's current mailing address.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all right shoulder disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to address whether the current right shoulder disorder is the type of condition that might be expected to have resulted from a minor tear of the rotator cuff in an injury in April 1994, approximately 22 years ago, instead of a more recent onset.

Otherwise, the examiner should only rely on silence in the medical records only if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Also, arrange for the relevant information in the claims file to be forwarded to a qualified examiner for an opinion addressing the claimed headaches and dizziness.  The need for an in-person examination should be determined by the appointed examiner.  

If an in-person examination is conducted, notice of this examination must be sent to the Veteran's current mailing address.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant related to headaches and dizziness.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include a documented injury to the left eyebrow in May 1993? 

In answering question (b), the examiner is asked to address an entry in the service treatment records showing complaints of headaches and dizziness in June 1995.  Specifically, the Veteran completed a medical history question in which he marked "YES" to having had headaches and dizziness.  He handwrote "occasional" after headaches and "comes & goes" after dizziness.  The examiner is asked to explain why this evidence makes it more or less likely that a current condition started during service.  

Otherwise, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the symptoms would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

